DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-14 are currently pending.  In response to the Office Action mailed 5/27/2021 applicant amended claims 1, 5 and 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200264461 A1 to Kuwana et al. in view of US 20180341147 A1 to Sugitani et al.
Regarding Claim 1.  Kuwana discloses a color filter substrate, arranged in a liquid crystal display (LCD) panel, comprising: a transparent substrate (Fig. 3 a second substrate 10); a plurality of quantum dots (QDs), comprising a blue QD (Fig. 3 NCB), a green QD (Fig. 3 NCG), and a red QD (Fig. 3 NCR); the plurality of QDs being arranged on the transparent substrate (See Fig. 3); a band-pass filter film (Fig. 3 wavelength-selective transmission layer 8A), arranged on the transparent substrate (See Fig. 3), covering the plurality of QDs (See Fig. 3), configured to allow a blue light pass by, and reflecting a green light and a red light (para 72-73),
Kuwana does not specifically disclose the band-pass filter film has a characteristics that a transmittance of the blue light is greater than 98% and a reflectance of the red light and the green light is greater than 95% and a polarizing layer, arranged on the band-pass filter film. 
However, Kuwana discloses the band-pass filter film has a characteristics that a transmittance of the blue light is greater than 70% and a reflectance of the red light and the green light is greater than 10% (See para 72-74).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for 
Further, Sugitani discloses a polarizing layer, arranged on the band-pass filter film (Fig. 1 polarizing layer 280)  as an upper polarizer that performs an optical shutter function together with the liquid crystal layer (para 86).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include the band-pass filter film has a characteristics that a transmittance of the blue light is greater than 98% and a reflectance of the red light and the green light is greater than 95% and a polarizing layer, arranged on the band-pass filter film.
Regarding Claim 2.  Sugitani further discloses an overcoat, wherein the overcoat is arranged between the polarizing layer and the band-pass filter film and configured to isolate the polarizing layer from the band-pass filter film (Fig. 1 layer 250). 
Regarding Claim 3.  Sugitani further discloses material of the overcoat is epoxy or acrylic (para 79). 
Regarding Claim 4.  Kuwana further discloses a black matrix layer, wherein the black matrix layer is arranged on the transparent substrate and among the plurality of QDs (Fig. 4 black matrix BM). 
Regarding Claim 5.  Kuwana discloses a color filter substrate, arranged in a liquid crystal display (LCD) panel, comprising: a transparent substrate (Fig. 3 a second substrate 10); a plurality of quantum dots (QDs), comprising a blue QD (Fig. 3 NCB), a green QD (Fig. 3 NCG), and a red QD (Fig. 3 NCR); the plurality of QDs arranged on the transparent substrate (See Fig. 
Kuwana does not specifically disclose the band-pass filter film has a characteristics that a transmittance of the blue light is greater than 98% and a reflectance of the red light and the green light is greater than 95%, and a first overcoat, arranged on the transparent substrate and covering the plurality of QDs; a band-pass filter film, arranged on the first overcoat and the plurality of QDs; and a polarizing layer, arranged on the band-pass filter film. 
However, Kuwana discloses the band-pass filter film has a characteristics that a transmittance of the blue light is greater than 70% and a reflectance of the red light and the green light is greater than 10% (See para 72-74).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  (See MPEP 2144.05).

Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include the band-pass filter film has a characteristics that a transmittance of the blue light is greater than 98% and a reflectance of the red light and the green light is greater than 95%, and a first overcoat, arranged on the transparent substrate and covering the plurality of QDs; a band-pass filter film, arranged on the first overcoat and the plurality of QDs; and a polarizing layer, arranged on the band-pass filter film.
Regarding Claim 6.  Sugitani further discloses an isolating layer (Fig. 1 layer 270), wherein the isolating layer is arranged between the polarizing layer and the band-pass filter film and configured to isolate the polarizing layer from the band-pass filter film (See Fig. 1). 
Regarding Claim 7.  Sugitani further discloses a second overcoat is configured to isolate the polarizing layer from the band-pass filter film (Fig. 1 overcoat layer 262). 
Regarding Claim 8.  Sugitani further discloses material of the first overcoat and the second overcoat is epoxy or acrylic (para 79 and para 82). 
Regarding Claim 9.  Kuwana further discloses a black matrix layer, wherein the black matrix layer is arranged on the transparent substrate and among the plurality of QDs (Fig. 4 black matrix BM). 
 Regarding Claim 10.  Kuwana discloses a liquid crystal display (LCD) panel, comprising: a lower polarizer (Fig. 17 polarizer 1), configured to polarize light; an array 
Kuwana does not specifically disclose the band-pass filter film has a characteristics that a transmittance of the blue light is greater than 98% and a reflectance of the red light and the green light is greater than 95%, and a first overcoat, arranged on the transparent substrate and covering the plurality of QDs; a band-pass filter film, arranged on the first overcoat and the plurality of QDs; and a polarizing layer, arranged on the band-pass filter film. 
However, Kuwana discloses the band-pass filter film has a characteristics that a transmittance of the blue light is greater than 70% and a reflectance of the red light and the green light is greater than 10% (See para 72-74).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. 
Further, Sugitani discloses a first overcoat (Fig. 1 overcoat 261), arranged on the transparent substrate and covering the plurality of QDs (See Fig. 1); a band-pass filter film, arranged on the first overcoat and the plurality of QDs (See Fig. 1); and a polarizing layer, arranged on the band-pass filter film (Fig. 1 polarizing layer 280)  as an upper polarizer that performs an optical shutter function together with the liquid crystal layer (para 86).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include the band-pass filter film has a characteristics that a transmittance of the blue light is greater than 98% and a reflectance of the red light and the green light is greater than 95%, and a first overcoat, arranged on the transparent substrate and covering the plurality of QDs; a band-pass filter film, arranged on the first overcoat and the plurality of QDs; and a polarizing layer, arranged on the band-pass filter film.
Regarding Claim 11.  Sugitani further discloses an isolating layer (Fig. 1 layer 270), the isolating layer is arranged between the polarizing layer and the band-pass filter film and configured to isolate the polarizing layer from the band-pass filter film (See Fig. 1). 
Regarding Claim 12.  Sugitani further discloses a second overcoat is configured to isolate the polarizing layer from the band-pass filter film (Fig. 1 overcoat layer 262). 
Regarding Claim 13.  Sugitani further discloses material of the first overcoat and the second overcoat is epoxy or acrylic (para 79 and para 82). 
Regarding Claim 14.  Kuwana further discloses a black matrix layer, wherein the black matrix layer is arranged on the transparent substrate and among the plurality of QDs (Fig. 4 black matrix BM). 
Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art of record fails to discloses all the limitations of amended claims 1, 5, and 10. Specifically, applicant argues that the prior art of record fails to disclose “the band-pass filter film has a characteristics that a transmittance of the blue light is greater than 98% and a reflectance of the red light and the green light is greater than 95%.”
Applicant’s argument is not persuasive.  As stated above Kuwana discloses that the wavelength-selective transmission layer 8A has a characteristics that a transmittance of the blue light is greater than 70% and a reflectance of the red light and the green light is greater than 10%.  The claimed range overlap or lie inside ranges disclosed by Kuwana, therefore a prima facie case of obviousness exists.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871